F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         MAR 8 2002
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
 v.                                                    No. 01-3174
                                               (D.C. No. 00-CR-40121-SAC)
 JOSE JUAN SALCIDO-NAVA, also                            (D. Kan.)
 known as Carlos Lara-Gardea, also
 known as Gardea Carlos Lara,

          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before EBEL, KELLY, and LUCERO, Circuit Judges. **


      Defendant-Appellant Jose Juan Salcido-Nava pleaded guilty to aggravated

reentry into the United States after previously having been deported in violation

of 8 U.S.C. §§ 1326(a)(2), (b)(2). He was deported in October 1992 after a 1991

conviction for unlawful possession with the intent to deliver a controlled


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
substance. He appeals his sentence. We dismiss the appeal in part and affirm the

sentence.

       Unlawful reentry after an aggravated felony conviction results in an

offense level of 24. U.S.S.G. § 2L1.2(a), (b)(1)(A) (2000). After reducing the

base offense level by three for acceptance of responsibility, Mr. Salcido-Nava’s

total offense level was 21 with a criminal history category of III and a guideline

range of 46 to 57 months. Mr. Salcido-Nava filed a sentencing memorandum

pursuant to U.S.S.G. § 5K2.0 requesting a downward departure to 24 months for a

combination of factors related to his INS status and family circumstances. On

May 18, 2001, the trial court denied Mr. Salcido-Nava’s request for a downward

departure pursuant to § 5K2.0 and sentenced him to 46 months imprisonment.

      Mr. Salcido-Nava’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and has moved to withdraw. Anders holds that if

counsel finds an appeal “to be wholly frivolous, after a conscientious examination

of it, he should so advise the court and request permission to withdraw.” Id. at

744. Counsel must also submit to the court a brief addressing anything in the

record that arguably supports the appeal. Id. In the Anders brief, Mr. Salcido-

Nava’s counsel asserts that the district court’s refusal to grant the downward

departure was a reversible abuse of discretion. Aplt. Br. at 5. As required, a

copy of counsel’s Anders brief and motion to withdraw were provided to Mr.


                                        -2-
Salcido-Nava, who filed a “letter-brief,” raising the applicability of the November

2001 Amendments to the U.S.S.G. Pursuant to our duty under Anders, we have

conducted an independent review. Because we agree that there are no non-

frivolous issues on appeal, we grant counsel’s motion to withdraw, dismiss the

appeal as to the denial of the downward departure for lack of jurisdiction, and

affirm Mr. Salcido-Nava’s sentence.

      Unless the judge’s language unambiguously states that the judge does not

believe he has the authority to make a downward departure, we do not have

jurisdiction to review the denial of a downward departure. United States v.

Rodriguez, 30 F.3d 1318, 1319 (10th Cir. 1994). The transcript of Mr. Salcido-

Nava’s sentencing hearing contains no such statement. Although the sentencing

court noted that “if I could do what I would like to do as a person, [it] would be

to send the defendant back to Mexico with some kind of chain that he couldn’t

come back,” III R. 12, the court understood that it had the authority to grant a

downward departure if it found the defendant’s circumstances distinguished his

case from the “heartland” cases covered by the guidelines. U.S.S.G. § 5K2.0; III

R. 12. The lack of direct appellate review does not “amount to a violation of due

process of law,” Aplt. Br. at 7, for Congress can limit the jurisdiction of the

federal courts when it comes to sentencing, see United States v. Thomas, 884 F.2d

540, 543 (10th Cir. 1989), and prior to guideline sentencing federal sentences


                                         -3-
within statutory limits were virtually unreviewable. Koon v. United States, 518

U.S. 81, 97 (1996).

      In his letter-brief to this court, Mr. Salcido-Nava asserts that the November

2001 amendment to the Sentencing Guidelines reduced the base offense level for

the offense he was convicted of and should be applied to him because his case is

not final. While U.S.S.G. § 2L1.2 was amended in November of 2001, it does

not apply to his case; and, even if it did, it would not have changed his base

offense level. Pursuant to U.S.S.G. § 1B1.11(a), a sentencing court must apply

the guidelines in effect at the time of sentencing. United States v. Alvarez-

Pineda, 258 F.3d 1230, 1235-36 (10th Cir. 2001). The November 2001

amendments were not in effect on May 18, 2001 when Mr. Salcido-Nava was

sentenced. Additionally, the amended § 2L1.2 retains 8 as a base offense level

and a 16 point increase for a felony conviction of a drug trafficking offense for

which the sentence imposed exceeded 13 months. U.S.S.G. § 2L1.2(a)-

(b)(1)(A)(i) (2001). 1 Mr. Salcido-Nava’s sentence, therefore, would not have


      1
          § 2L1.2 Unlawfully Entering or Remaining in the United States
              (a) Base Offense Level: 8
              (b) Specific Offense Characteristic
                    (1) Apply the Greatest:
                           If the defendant previously was deported, or unlawfully
                           remained in the United States, after-
                                  (A) a conviction for a felony that is (i) a drug
                                  trafficking offense for which the sentence
                                  imposed exceeded 13 months; ... increase by 16

                                         -4-
been different under the 2001 amendments.

      Counsel’s motion to withdraw is GRANTED. The appeal is DISMISSED in

part and the SENTENCE is AFFIRMED.


                                    Entered for the Court


                                    Paul J. Kelly, Jr.
                                    Circuit Judge




                              levels;
      USSG § 2L1.2 (2001).


                                        -5-